Citation Nr: 1120385	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  98-21 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel
INTRODUCTION

The Veteran had active duty service from June 1985 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 1997 rating decision of the Boston, Massachusetts Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for depression.

In July 2002, the Veteran had a hearing before a Veterans Law Judge at the RO.  She did not offer testimony as to the claim for service connection for a psychiatric disability.

The instant appeal was remanded by the Board in November 2002 and in June 2005.

The Veteran testified before the undersigned at a December 2005 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board again remanded the instant claim in May 2006 and in June 2009.

The claims for service connection for bronchial asthma and a left heel disability were also remanded by the Board in May 2006.  A February 2007 rating decision granted service connection for bronchial asthma and assigned an initial rating for this disability.  In June 2009, the Board granted the claim for service connection for left retrocalcaneal bursitis and a December 2009 rating decision assigned an initial rating for this disability.  The Veteran has not indicated her objection to the assigned initial rating for either disability and these matters are no longer before the Board for its consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In May 2006, the Board remanded the appeal to allow a VA examination to be conducted to determine the etiology of the Veteran's psychiatric disability.  A VA psychiatric examination was conducted in September 2006; however, the examiner focused on whether the Veteran satisfied the diagnostic criteria for posttraumatic stress disorder and did not provide an opinion regarding the etiology of her diagnosed psychiatric disabilities.  The Board remanded this matter in June 2009 to allow such an opinion to be obtained.

It appears that the AMC scheduled such an examination in March 2010 and mailed the Veteran a letter indicating that they were developing her claim.  This examination was scheduled to occur five days following the date of this letter.  The Veteran failed to appear for this examination.  

In a June 2010 statement, the Veteran's representative reported that the Veteran had attempted to contact VA and reschedule this examination without success.  It does not appear that this examination was rescheduled and it is not clear that the Veteran had notice of the scheduled examination prior to it occurring due to the short time frame between the date of the letter and the scheduled examination.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.   A new VA examination should therefore be scheduled to comply with the terms of the previous remands and to address whether the Veteran's diagnosed psychiatric disability pre-existed service.

The Veteran is notified that this examination is necessary to evaluate her claim.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine whether her current psychiatric disability had its onset in service or is otherwise the result of a disease or injury in service.
  
The examiner should review the claims file and note such a review in the examination report or an addendum to his report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disability had its onset in service or is otherwise the result of disease or injury during service.  The examiner should specifically note the consideration of the May 1987 complaint of anxiety during service.  

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinion.

2.  The RO/AMC should review the examination report(s) to ensure that it (they) contain the information requested in this remand and are otherwise complete.

3.   If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


